Title: General Orders, 5 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 5th 1776



The General conceiving it to be his indispensible duty to lay before the Congress the proceedings of the General Court Martial, 

on the trial of Ensign McCumber, has received the following Orders from them, which he desires those Members, who were favourers of the first judgement would immediately comply with.
“In Congress, Septr 30th 1776. Resolved. That General Washington be directed to call upon such of the Members, of the Court Martial, as sat in the trial and concur’d in the acquital, of Ensign McCumber; to assign the reasons for their first judgement, together with the Names of such of the said Members, who were for the acquital; to be returned to Congress.”
For the greater ease and convenience of doing the duty the General directs, that the two Virginia Regiments be formed into a Brigade, and for the present be under the Command of the eldest Colonel thereof: Also that the regiments lately from Rhode Island, and the Militia regiments from Connecticut, under the Command of Lieut. Col. Storrs and Major Graves, be formed into another Brigade, and at present be under the command of Col. Lippet—Proper persons to do the duty of Brigade Majors, to be recommended by the Colonel who commands them, who will be paid during the time of their acting in that office: It is expected that Gentlemen capable of doing the duty, will be recommended, and none others; as it is a melancholy thing, to have the business of the Army, conducted with irregularity and sloth; when every thing should put on the face of activity and life.
After Monday, no Adjutant on the East-side of Hudson’s river, will be allowed to take orders at Head Quarters, but they must attend their Brigade Majors, and receive ’em from them—If any Brigade Major is sick, or otherwise unable to attend, the Brigadier, or Colonel commanding, is to signify it to the Adjutant General, and recommend some suitable person to act in his stead.
